Citation Nr: 1605584	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for numbness and pain of right two fingers.

2.  Entitlement to service connection for bilateral foot pain and numbness.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Evaluation of degenerative disc disease of the cervical spine, currently rated as 20 percent disabling.

5.  Evaluation of right shoulder osteoarthritis, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In September 2015, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been adjudicated by the RO but has been raised by the record; specifically, in the Board hearing and in a September 2015 medical record.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU rating, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claims for higher evaluations.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current foot disability is not shown.

2.  A current hand disability is not shown.

3.  An organic disease of the nervous system was not manifest in service or within the one year presumptive period following service.  

4.  A current acquired psychiatric disorder is not shown.  

5.  Degenerative disc disease of the cervical spine is manifest by functional limitation of forward flexion better than 15 degrees, and combined functional limitation of forward flexion no worse than 170 degrees.  Ankylosis of the entire cervical spine, either favorable or unfavorable, or ankylosis of the entire spine has not been shown.

6.  Right shoulder osteoarthritis is manifest by functional limitation of the shoulder better than forward flexion and abduction above shoulder height.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated during service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A bilateral foot disability was not incurred in or aggravated during service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015).

5.  The criteria for an evaluation in excess of 10 percent for right shoulder osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The issues of evaluation of shoulder and cervical spine disabilities on appeal arise from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2009.  The claim was last adjudicated in May 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record.  

In February 2009 and May 2014, VA afforded the Veteran an examinations and obtained medical etiological opinions with respect to his claims.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  The examiners also provided information sufficient to rate the severity of the cervical spine and shoulder disorders.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, in the September 2015 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  These actions by the undersigned supplement VA's compliance with the VCAA. 38 C.F.R. § 3.103.

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Factual Background with Respect to Cervical Spine, Finger, Shoulder, and Feet Claims

Service treatment records show the Veteran was injured in a motor vehicle accident in May 1988.  He was evaluated for neck pain, shoulder pain and limb symptoms subsequent to the accident.  The Veteran reported numbness of the last two fingers of the right hand about a month after the accident.  Electromyographic nerve conduction (EMG) studies showed no ulnar neuropathy.  In a February 1989 report, it was noted that two EMGs and nerve conduction studies had been done in the past which were negative and there were no radicular symptoms.  The service treatment records also show notations in May 1988 and July 1988 of tingling in one or both feet since the motor vehicle accident.  There was no separation examination of record.

A December 1989 report of a private medical evaluation diagnosed the Veteran with excessive neuromuscular reactivity.  The report noted the Veteran's complaints of finger numbness, and rendered an impression of paresthesias.  A report from a private orthopedist for visits in November 1989 and December 1989 indicated the Veteran's fingers were normal.  The records were unremarkable with respect to the Veteran's feet.

June 2008 VA treatment records note complaints of right leg numbness and numbness in the 4th and 5th fingers of the right hand.  He was assessed with chronic right shoulder pain, right hand paresthesia, and right leg paresthesia.  

A right shoulder X-ray taken February 2009 showed the glenohumeral joint was normal. There was no calcific tendinitis, fracture or subluxation.  There were degenerative changes in the right acromioclavicular joint with grade 1 separation. The impression was slight separation "(probably due to prior episode of injury)" and degenerative change of right acromioclavicular joint.

A February 2009 occupational therapy note indicates that right shoulder range of motion was within normal limits.  The note reports constant pain of the ulnar nerve.

A report of the November 2009 VA examination of the joints noted the Veteran's complaint of chronic right shoulder and neck pain with chronic insomnia and fatigue since the in-service motor vehicle accident.  The examiner reported that the Veteran got easily upset when discussing his condition.  The examiner further noted that in 1989, the Veteran had detailed examinations by a neurologist, an orthopedist and a psychiatrist, and was also seen by a psychologist.  The examiner reported that "they all noted his emotional lability [sic] in reacting to this injury."  The examiner further reported that EMG nerve conduction studies performed in March 2009 of the upper extremities to evaluate the numbness of the 4th and 5th fingers of the right hand were normal. 

With respect to the right shoulder, the Veteran reported intermittent pain at rest, weakness, stiffness, swelling, instability/giving way, fatigability, and lack of endurance.  He denied heat, redness, and locking.  On physical examination, there was negative edema, ecchymosis, and erythema.  The right shoulder was symmetrical in comparison with the left shoulder.  There was positive acromioclavicular (AC) joint tenderness.  There was negative drop arm.  Deltoid contour was present.  The shoulder was neurovascularly intact distally.

Range of motion tests on the right shoulder showed flexion at 150 of 180 degrees with pain at 140 degrees; extension at 50 of 50 degrees; abduction at 150 of 180 degrees with pain at 140 degrees; adduction at 50 of 50 degrees; internal rotation at 90 of 90 degrees; and external rotation at 90 of 90 degrees.  Following three repetitions, there was no further limitation but he had pain with repeated efforts.  There was no additional change due to pain, fatigue, weakness, lack of endurance or incoordination.

The November 2009 VA examination report also presents the results of the medical evaluation of the cervical spine.  The examination report notes constant pain in the C2-C7 of the spine, weakness, fatigue and lack of endurance, but no incoordination.  The intensity of the pain is 6/10.  Flare-ups reportedly occurred a few times a week lasting a few hours.  The objective findings on examination revealed negative edema, ecchymosis, and erythema.  Axial loading did not produce pain.  Range of motion tests revealed flexion at 35 degrees with pain at 30 degrees.  Extension was 35 degrees with pain at 30 degrees.  Left lateral flexion was 35 degrees with pain at 30 degrees.  Right lateral flexion was 35 degrees with pain at 30 degrees.  Left rotation was 60 degrees with pain at 50 degrees.  Right rotation was 60 degrees with pain at 50 degrees.   There was no further limitation or pain with repeated efforts with regard to limitation in range or joint function following three repetitions.  There was no additional change due to pain, fatigue, weakness, lack of endurance or incoordination in the cervical spine.

A sensory examination of the bilateral upper extremities revealed intact vibratory sensation and light filament sensation distally.  Upper extremity strength was 5/5 and equal bilaterally.  Biceps reflexes were 1+.  Intervertebral disc syndrome (IVDS) was not demonstrated.  X-rays revealed degenerative changes in the disc space between C5-C6 with irregular end plates, anterior and posterior osteophytes.  A lesser degree of degenerative changes was noted at C4-C5 with a disc spaces maintained but anterior and posterior osteophytes were noted.  The posterior osteophytes were encroaching on the neural foramen bilaterally at these levels.  Bony mineralization was normal.  The examiner estimated that there would be an additional loss of ten degrees in all modalities during flare-ups due to pain.

On examination of the peripheral nerves in the November 2009 examination, the Veteran reported numbness of the 4th and 5th fingers of the right hand causing some awkwardness and diminished dexterity.  The examiner reported innervation of the right upper extremity which could be cervical in origin or represent an ulnar tunnel syndrome.  The examiner noted that it was recommended that the Veteran undergo repeat EMG testing of his right upper extremity and an MRI or CT of his cervical spine, but he declined.

A July 2012 VA pain clinic note reports the Veteran's complaint of right shoulder pain for decades.  The Veteran reported that the pain was much worse with activity and that it starts in the right shoulder and radiates to the right upper extremity and the hand.  The Veteran described the pain as "numbness."  The Veteran also reported occasional weakness in the right hand.  On physical examination, the examiner was unable to appreciate any weakness in the upper extremity muscles.  The impression was that pain in the right upper extremity may be musculoskeletal or may be secondary to radiculopathy that was not detected by the EMG.

August 2012 MRI findings show that there was slight vertebral body height loss at C5, likely from significant inferior endplate degenerative changes.  Additional degenerative endplate changes were noted from the superior endplate of C6 to the superior endplate of the T1.  There were scattered foci of T1 hyperinterisity about the same endplates indicative of type II degenerative change.  There was disc height loss at C5-C6, C6-C7 and C7-T1.  There was normal signal in the spinal cord.  The soft tissues were unremarkable.  The impression was moderate multilevel degenerative changes worse from C5 through T1.  The most significant focal finding was moderate right neural foraminal stenosis at C7-T1.

May 2014 VA examinations were conducted with respect to the musculoskeletal claims.  The examiner parroted the history given in the November 2009 VA examination.

With respect to the right shoulder, initial range of motion tests resulted in flexion of 150 degrees, and right shoulder abduction of 150 degrees.  Pain occurred at the 150 degree point for each measurement.  Internal and external rotation examinations were not reported, if performed.  The Veteran was unable to perform repetitive-use testing, stating that it hurt too much.  The examiner concluded that there would be additional functional loss after repetitive use in that there would be less movement than normal and pain on movement.  The examiner found no localized tenderness, no guarding, normal muscle strength, no ankylosis of the glenohumeral articulation, and negative Hawkins' impingement, external rotation, lift-off subscapularis, and crank apprehension and relocation tests.   The examiner noted the February 2009 X-ray showing slight separation and degenerative change of the right acromioclavicular (AC) joint.  The examiner found there to be no AC joint condition or any other impairment of the clavicle or scapula.  The cross-body adduction test was negative.  With respect to functional impairment, the examiner concluded that there would be moderate negative effect on usual occupation and daily activities due to pain and decreased mobility.

During the May 2014 VA examination of the cervical spine, the Veteran endorsed pain during flare-ups of 5/10.  Initial range of motion testing revealed the following measurements:  forward flexion was 35 degrees; extension was 35 degrees; right lateral flexion was 35 degrees; left lateral flexion was 35 degrees; right lateral rotation was 50 degrees; and left lateral rotation was 50 degrees.  Pain began 10 degrees prior to the endpoint for all measurements.  After repetitive-use testing, the range of motion results were the same, however, the examiner noted there was less movement than normal and there was pain on movement.  The examiner found no localized tenderness, no abnormal gait, and no abnormal spinal contour.  Strength was normal in the elbows, wrists, and fingers.  Deep tendon reflexes were normal.  The examiner found no ankylosis of the spine.

Sensory examination revealed normal results in the shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8).  The examiner found IVDS of the cervical spine was not present.  The examination report referenced the November 2009 X-ray noting focal degenerative disc disease.  The examiner noted that a 2010 EMG of the right upper extremity did not detect any abnormalities.  Functional impact was found to be a moderate negative effect on usual occupation and daily activities due to pain and decreased mobility.

A May 2014 VA peripheral nerves examination was performed.  The examination report noted that the Veteran had symptoms attributable to a peripheral nerve condition, however, for each category of symptoms (i.e. pain, paresthesias and/or dysthesias, and numbness) the examiner responded "[n]one" for the right and left upper and lower extremities.  Muscle strength testing was normal.  Reflex examinations were normal.  Sensory examinations were normal in the shoulder, forearm, hand/fingers, thigh, ankle, and foot/toes.  There were no trophic changes, and the Veteran's gait was normal.  The examiner concluded that the nerve groups were normal.

A May 2014 VA hand and finger conditions examination revealed the Veteran does not have a hand or finger conditions diagnosis.  The examination report states that since the accident, the Veteran has had numbness starting at the ring and little fingers (4th and 5th) of his right hand which continues up to his right armpit then turns and makes its way down the side of his torso and continues down the right leg to the 4th and 5th toes of his right foot.  The examiner opined that this does not correspond to any medically accepted pattern of disease and is actually not possible based on current understandings of the anatomy and function of the human nervous system.  The examiner noted that the Veteran was so emotional when discussing his symptoms that he began to cry when challenged (so such a discussion was avoided).  The examiner acknowledged the normal EMG studies of the upper extremities evaluating the numbness of the 4th and 5th fingers of the right hand.  On examination, there was no limitation of motion.

A May 2014 VA foot examination revealed the Veteran claimed numbness in the bilateral feet, without pain.  The examiner found there was no medical disorder that could be identified, and noted that there have been no diagnostic studies performed with respect to the bilateral feet.

A September 2015 Disability Benefits Questionnaire (DBQ) was submitted on behalf of the Veteran by Dr. C.N., a VA primary care physician.  The DBQ indicated the physician did not review the Veteran's claims file, however, he reviewed the VHA records.  Diagnoses rendered were degenerative disc disease, cervical spondylosis/cervical foraminal stenosis, and radiculopathy.

The DBQ showed initial range of motion results from testing of the cervical spine to be 19 degrees for forward flexion, extension of 7 degrees, right lateral extension of 6 degrees, left lateral flexion of 4 degrees, right lateral rotation of 24 degrees and left lateral rotation of 10 degrees.  Repetitive use testing revealed the Veteran was only able to perform two repetitions due to pain.  Post repetitive use testing range of motion results were 5 degrees for forward flexion, with the remainder of the tests resulting in 0 degrees.  Dr. C.N. estimated that with flare-ups, the Veteran would have 0 degrees of motion in all directions tested.  The examiner noted that there was pain on motion with weight bearing and non-weight bearing actions, localized tenderness, and an abnormal gait due to guarding.

Muscle strength testing on the right side showed shoulder adduction strength was 4/5, shoulder abduction was 3/5, shoulder flexion was 3/5, shoulder rotation was 4/5, elbow flexion was 2/5, elbow extension was 1/5, wrist flexion was 3/5, finger flexion was 4/5, and finger adduction was 2/5.  On the left side all tests resulted in a 4/5 rating.  The examiner found atrophy was not present.  The examiner found that unfavorable ankylosis of the entire cervical spine was present.  The examiner noted that worsening range of motion and pain causes the Veteran's mood to deteriorate.

The sensory examination revealed decreased sensation in the right shoulder area (C5), normal sensation in the inner/outer forearm, and decreased sensation in the hand/fingers (C6-8).  On the left side, the sensory examination was normal.

The examiner noted that the Veteran has radicular pain that was constant and severe in the right upper extremity.  It was constant and moderate in the left upper extremity.  He had severe intermittent pain, according to the examiner, in the right upper extremity, and moderate intermittent pain in the left upper extremity.  The examiner found that dull pain was absent.  The examiner also found, based on subjective symptoms that paresthesias and/or dysethesias were present to a moderate degree in the right upper extremity, but not in the left upper extremity.  

The examiner found that the Veteran had IVDS of the cervical spine with incapacitating episodes totaling at least 6 weeks in duration over the past twelve months.  The examiner further noted that the amount of severe pain of the incapacitating episodes probably adds up to several months a year and, thus, he would not be able to hold down substantially gainful employment.

The DBQ also noted a cervical spine X-ray done in March 2015, which shows degenerative disc space narrowing and marginal osteophytes noted at C4-5 through C6-7 levels have slightly worsened since the November 2009 study.  The X-ray shows there were bilateral foramina which show worsening osteophyte encroachment at all levels with the exception of C2-3, as well.  There was no fracture or subluxation.

At the September 2015 Board hearing, the undersigned Veterans Law Judge visualized the angle of the Veteran's spine and noted for the record that the Veteran was not at an unfavorable angle.  The Veteran also testified that VA was going to be referring him to a private pain management center.

In a September 2015 correspondence, Dr. C.N. clarified with respect to unfavorable ankylosis that the Veteran's X-rays do not show bony fusion, but physical examination demonstrates significantly limited range of motion and unfavorable loss of range of motion that is, in Dr. C.N.'s estimate, to be clinically equivalent to suffering from unfavorable ankylosis.  With respect to IVDS, the examiner explained that the incapacitating episodes estimate was based on the Veteran's and his wife's estimate as to how many incapacitating episodes or flare-ups he suffers on average per 12 months. The examiner conceded that he did not have a prescription for bed rest for the Veteran, however, the examiner finds that the Veteran's clinical examination and worsening X-ray findings from March 2015 to be consistent with his report.  


Analysis of Musculoskeletal Claims

a.  Degenerative disc disease of the cervical spine.

The Veteran is seeking in increase in the evaluation of his degenerative disc disease (DDD) of the cervical spine, currently evaluated as 20 percent disabling under Diagnostic Code 5243.  The Veteran claims his cervical spine disability is so severe that he has no range of motion in his cervical spine due to pain, and that he requires bedrest of more than 6 weeks per 12 month period.  

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  The rating schedule provides that IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note (5) to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate Diagnostic Code.  

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

With respect to an evaluation under the formula based upon incapacitating episodes, the evidence sharply differs.  The November 2009 and May 2014 VA examiners found no IVDS present, while the September 2015 DBQ completed by Dr. C.N. noted the presence of IVDS with incapacitating episodes greater than 6 weeks in duration.  As discussed above, the regulations define incapacitating episodes specifically to mean episodes that require bed rest prescribed by a physician and treatment by a physician.  Here, when asked to clarify, the Dr. C.N. conceded that he had not prescribed bed rest for the Veteran, that he had no physician's prescriptions for the Veteran, and that his conclusion as to the incapacitating episodes was based on the Veteran's and his wife's estimates.

In light of the clarification and based on the lack of evidence of bedrest prescribed by a physician, the Board finds the preponderance of the evidence is against a finding that there were incapacitating episodes.  The Veteran's lay statements assert that he has been prescribed bed rest by a physician are outweighed by the lack of documentation of such bed rest in the record.  

As for evaluating the cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine, range of motion tests during the November 2009 and May 2014 VA examinations resulted in forward flexion no worse than 35 degrees and combined range of motion no worse than 240 degrees.  These measurements would warrant no better than a 10 percent evaluation, prior to considering pain on motion, for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or the combine range of motion of the cervical spine greater than 170 degrees.  When considering pain on motion and flare-ups, the measurements warrant a 20 percent evaluation for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees.

The September 2015 DBQ, however, stated that the range of motion measurements resulted in 19 degrees of forward flexion, initially, with 5 degrees upon repetitive-use, and an estimated 0 degrees with flare-ups.  The combined range of motion measurements were 70 degrees, initially, and 5 degrees upon repetitive-use.  An estimate of 0 degrees was given for the occurrence of a flare-up.  

The September 2015 DBQ also noted that the Veteran had ankylosis of the entire cervical spine.  A September 2015 correspondence from the examiner clarified that there was no actual bony fusion of the vertebrae, but that the Veteran's condition is clinically equivalent to unfavorable ankylosis.

In light of the evidence above, the Board finds that an evaluation in excess of 20 percent for DDD of the cervical spine is not warranted.  As noted above, the findings of the November 2009 and May 2014 VA examiners warrant no greater than a 20 percent evaluation.  With respect to the September 2015 DBQ, the Board affords it very little weight.  The definitions of ankylosis and incapacitating episodes used by the examiner are broader than what are set for the by the regulation, thus, it appears that the findings in the DBQ are exaggerations of the Veteran's true condition.  Accordingly, its probative value in terms of ankylosis and range of motion measurements is minimal.  Therefore, the probative weight of the November 2009 and May 2014 VA examinations, which are credible, is much greater than the September 2015 DBQ and the subsequent correspondence from the physician.  

The Board finds the Veteran's statement describing his limitation of activities to be of significantly less probative weight than the objective testing performed by the VA November 2009 and May 2014 medical professionals as the professionals have greater training, knowledge, experience, and expertise than the Veteran in performing range of motion testing and assessing the severity of spinal disabilities.

As the preponderance of the evidence is against assignment of a higher disability evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2015).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as back pain, functional limitations, and loss of range of motion.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

b.  Shoulder.

The Veteran seeks an evaluation higher than 10 percent for right shoulder osteoarthritis.  The Veteran's shoulder disability is evaluated under Diagnostic Code 5203.  The rating criteria for the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2015).  Diagnostic Codes 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2015).  The medical evidence shows that the Veteran is right handed.  Therefore, the criteria referencing the major extremity are for consideration here.

Diagnostic Code 5203 pertains to impairment of the clavicle or scapula, including dislocation, nonunion with or without loose movement, or malunion.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

Although there is evidence of slight separation of the AC joint, there is no credible evidence of nonunion, dislocation or malunion of the clavicle or scapula.  Therefore, the evaluation will be based upon impairment of function of a contiguous joint. 

Under Diagnostic Code 5201, limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 20 percent rating.  Motion limited to 25 degrees or less from the side is rated at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

Here, the Veteran testified at the Board hearing that he was able to raise his arm to shoulder level.  VA examinations reveal the Veteran was able to raise his arm in both flexion and abduction positions greater than shoulder level.  

The Board has considered the Veteran's report of shoulder pain and functional loss. See DeLuca v. Brown, 8 Vet.App. 202 (1995).  However, neither the lay nor clinical evidence demonstrated painful motion that functionally limits shoulder motion beyond that contemplated by the current evaluation.  See 38 C.F.R. § 4.59.  The Board recognizes that the Veteran experiences shoulder pain and reports flare-ups of pain.  38 C.F.R. §§ 4.40, 4.45.  The record establishes the presence of pain after use, in fact, the Veteran could not perform repetitions in the May 2014 VA examination.  However, the evidence demonstrates virtually full range of motion on VA examinations.  The current evaluation further contemplates the minimum compensable evaluation under 38 C.F.R. § 4.59 when limitation of motion is noncompensable but affected by painful motion.  

As such, the Board finds that the symptoms associated with service-connected right shoulder have not more nearly comported with the criteria for a 20 percent or higher disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5203 and that a 10 percent disability evaluation is appropriate.

The Board has also considered other potentially applicable Diagnostic Codes.  A rating under Diagnostic Code 5202 is clearly not indicated.  Fibrous union, nonunion, or loss of the humeral head have not been reported in the evidence of record.  Moreover, there is no evidence of record of marked or moderate deformity due to malunion.  The evidence of record does not indicate that the Veteran has dislocated his shoulder on more than one occasion, and thus, there cannot be a rating for recurrent dislocation of the scapulohumeral joint. 

A rating under Diagnostic Code 5200 is clearly not applicable in the present case because there is no lay or medical evidence that the Veteran has ankylosis of the right shoulder joint, even with consideration of additional functional impairment due to pain and repetitive use. 

Based on the foregoing, the Board finds that the functional impairment of the Veteran's right shoulder disability is appropriately reflected in the presently assigned 10 percent evaluation.  

With respect to extraschedular evaluations under 38 C.F.R. § 3.321, the Veteran has asserted functional impairments in terms of limitation of motion, pain, fatigue, and weakness.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

c. Bilateral foot pain

The Veteran is seeking service-connection for bilateral foot pain he claims is due to the in-service motor vehicle accident.  At the Board hearing, the Veteran testified that his claim is mainly a complaint of numbness.  As discussed in the factual background section, the Veteran's service treatment records show numbness and tingling after the in-service motor vehicle accident, and the Veteran asserts that he has had numbness, tingling, or pain since that time.  The first instance of treatment for a relevant lower extremity disorder on this record is in June 2008, when he was treated at VA for complaints of right leg numbness and diagnosed with right leg paresthesia.

On this record, the Board finds that service connection for pain or numbness of the feet is not warranted.  In that regard, the May 2014 VA foot examination and the May 2014 peripheral nerves examination resulted in an opinion that no disability was identified.  In these examinations, sensory tests were conducted, which were normal in the thigh, ankle, feet and toes.  Muscle strength testing was also conducted and found to be normal.  The May 2014 opinion of the VA medical examiner and the examination report are highly probative evidence that the Veteran has no diagnosed medical disorder.  Another piece of highly probative evidence is the August 2012 MRI of the cervical spine which shows that there was normal signal in the spinal cord.  The Board also notes that an organic disease of the nervous system was not noted during service or within the one-year presumptive period following service.

The Board acknowledges the June 2008 VA medical record where an assessment of paresthesias was made.  The assessment, however, appears to be based on the Veteran's self-report of symptoms and not on any objective testing.  The VA examination, on the other hand, was based on objective examination.  Therefore, the VA examiner's opinion outweighs the June 2008 VA medical record.  The Veteran's self-report of symptoms and lay assertions, while credible, carry less probative weight than the opinion of the VA medical examiner because the VA examiner has greater training, knowledge and experience in assessing medical disorders.

Thus, the preponderance of the evidence is against the finding of a current disability, and service connection is not warranted.  Accordingly, the benefit of the doubt rule is not applicable.

d.  Numbness and pain in fingers.

The Veteran is seeking service-connection for right hand numbness he claims is due to the in-service motor vehicle accident.  He specifically claims numbness in the 4th and 5th fingers of the right hand.

As discussed in the factual background section, the Veteran's service treatment records show numbness and tingling after the in-service motor vehicle accident, and the Veteran asserts that he has had numbness, tingling, or pain since that time.  A December 1989 medical evaluation rendered an impression of paresthesias, however a private orthopedist who saw the Veteran on two occasions near that time found the fingers were normal.  The November 2009 VA examination noted that a March 2009 EMG study was normal.  The examiner remarked that there was innervation that could be cervical or may represent ulnar tunnel syndrome.  The examiner recommended further EMG testing, however the Veteran declined.

A July 2012 VA pain clinic evaluation found no weakness on examination and stated that the pain or numbness may be muscular or may be secondary to radiculopathy.  The August 2012 MRI of the cervical spine noted that there was normal signal in the spinal cord.

The May 2014 VA examination resulted in an opinion that no disability was identified.  In these examinations, sensory tests were conducted, which were normal in the shoulder, forearm, hand and fingers.  Muscle strength testing was also conducted and found to be normal.  

The September 2015 DBQ submitted by Dr. C.N. diagnosed the Veteran with radiculopathy and that paresthesias and/or dysthesias.  A sensory examination was conducted and decreased sensation of the hand/fingers was reported to be present.  No other sensory tests were performed.  

On this record, the Board finds that service connection for right finger numbness and pain is not warranted.  The most probative evidence shows that the Veteran does not have a current disability, and an organic disease of the nervous system was not noted during service or within the one year presumptive period following service.

The May 2014 opinion of the VA medical examiner is highly probative evidence that the Veteran has no diagnosed condition.  Another piece of highly probative evidence is the August 2012 MRI of the cervical spine which showed that there was normal signal in the spinal cord.  Furthermore, two in-service EMG studies, a February or March 2009 EMG study, and a 2010 EMG study all indicate the Veteran has normal nerve conduction.

The Board finds the objective EMG studies, and the May 2014 VA medical opinion, and the August 2012 MRI to be the most probative evidence of record in this regard.  The Board finds the probative value of this evidence outweighs the probative value of the evidence showing diagnoses of paresthesias and radiculopathy in, for example, the September 2015 DBQ, because the EMG studies and the MRI are highly objective and in-depth.  The probative value of these studies also outweighs the Veteran's report of symptomatology for the same reason.  Moreover, the November 2009 VA examiner's conclusion that the Veteran's symptoms could be cervical or could be ulnar tunnel syndrome is too uncertain to be of much probative value.

Accordingly, a preponderance of the evidence is against a finding that the Veteran has a current disability of the fingers of the right hand.  As such, the benefit of the doubt rule is not for application.

e.  Acquired Psychiatric Disorder.

The Veteran claims he is entitled to service connection for emotional trauma due to the motor vehicle accident he experienced in service.  Service treatment records show a January 1989 mental status examination was normal.  December 1989 private treatment records show a mild adjustment disorder, and report the feelings of anger the Veteran has experienced due to the constant presence of pain and numbness from his motor vehicle accident injuries.  The private examiner rendered a diagnosis of mild autonomic psychological reactivity.  A January 1990 private medical report showed the Veteran felt rage towards his supervisors for their insensitivity towards his motor vehicle accident injuries.  The report's author concluded that the Veteran continues to experience residuals of anger related to the employment setting.

In June 2008 VA treatment visits, the Veteran was assessed with situational stress and anxiety.  July 2009 VA treatment records indicate a history of depressive disorder, not otherwise specified (NOS).  

The Veteran underwent a VA mental health diagnostic interview in October 2010. His presenting clinical picture was of a depressed mood accompanying chronic pain.  He described himself as very impatient, and likely to "get really ticked off...really fast. . ."  He reported that he could not concentrate, even to do the household finances.  He endorsed depression especially as the pain worsens, and preoccupation with the anger he feels toward supervisors in his National Guard position in 1988, when he felt that they did not understand how the injury was affecting him and were not supportive when he attempted to return to work.  The Veteran was assessed with pain disorder associated with both psychological factors and a general medical condition, chronic; depressive disorder, NOS, secondary to pain disorder and accompanying life circumstances.

The Veteran underwent a VA posttraumatic stress disorder (PTSD) examination in May 2014.  The examiner found that the Veteran does not have a diagnosis of PTSD or another mental disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria.  The examiner considered the Veteran's report that he has been experiencing numbness and pain which makes him irritable.  The examination report noted that the Veteran has been busy renovating his house 2 to 4 hours a day, and takes frequent breaks due to pain.  The examination report also noted that the Veteran likes to go hiking, exercise, go for walks and read during his leisure time.  The report also noted that the Veteran is engaged in psychiatric care for depressed mood.  He is taking psychiatric medication and reported moderate symptom relief.  He reported that the medication had not been effective in improving his mood.  

In concluding that there is no mental disorder present, the examiner reasoned that emotional trauma is not a psychiatric diagnosis.  The examiner explained that the Veteran experiences irritability and frustration related to chronic pain, however, he does not meet criteria for PTSD.  Further, the Veteran denied social or occupational impairment due to psychiatric symptoms.  He reported that his occupational difficulties were due to pain.  The Veteran reported periodic depressed mood, irritability and frustration with the pain.  According to the examiner, this is a normal reaction to chronic pain and symptoms are currently sub-threshold for Major Depressive Disorder.  The examiner explained that the Veteran was assessed for PTSD using DSM-5 criteria and also DSM-IV criteria and did not meet criteria for PTSD under either criteria due to a lack of symptoms.

After a review of the record, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In that regard, the May 2015 VA examination is most persuasive and carries significant probative weight.  Therein, the examiner considered the Veteran's history and symptoms, and assessed the Veteran's claim using clear standards (i.e. DSM-5).  The examiner's statement that the symptoms are sub-clinical is especially persuasive.  

The Board gives higher probative weight to the May 2015 VA examination than it does to the October 2010 VA mental health diagnostic interview and its assessment of depressive disorder, NOS.  The May 2015 VA examination was conducted using clearly delineated standards.  On the other hand, it is unclear how definitive the October 2010 assessment's conclusions were, and under what standards the examiner drew those conclusions.  Similar reasoning operates upon the June 2008 and July 2009 VA treatment records (noting situational stress, anxiety, and a history of depressive disorder).  

Regarding the December 1989 and January 1990 private records, the Board finds that those records are outside of the appeal period, and, thus, preclude the Veteran from having a current disability.

As a preponderance of the evidence is against a finding that the Veteran has a current disability, service connection is not warranted.  Accordingly, the benefit of the doubt rule does not apply.


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a right hand disorder is denied.

Service connection for an acquired psychiatric disorder is denied.

An evaluation in excess of 20 percent for degenerative disc disease of the cervical spine is denied.

An evaluation in excess of 10 percent for right shoulder osteoarthritis is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran's hearing testimony and the September 2015 DBQ assert that the Veteran is not able to hold down substantially gainful employment due to his service-connected disabilities. Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id. 

The AOJ has not, however, adjudicated the claim in the first instance.  Although the Veteran submitted a waiver of AOJ review in September 2015, the Veteran did so prior to having notice that a TDIU was on appeal.  Accordingly, the Board finds that such a waiver was not knowingly applied to the issue of a TDIU.  Moreover, the Veteran was not supplied with VCAA notice regarding a TDIU, nor the statues and regulations that pertain to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran VCAA notice with respect to a TDIU. The AOJ should also issue a Statement of the Case (SOC) addressing entitlement to a total disability rating based upon individual unemployability.  Such SOC should include pertinent laws and regulations.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


